Case: 15-50157      Document: 00513307605         Page: 1    Date Filed: 12/15/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-50157
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 15, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

RONALD MARTIN MOORE, also known as Donald Martin Moore, also known
as Ronald Moore, also known as Donald M. Moore, also known as Ronald E.
Moore,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:14-CR-734-1


Before JONES, SOUTHWICK, and COSTA, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Ronald Martin Moore raises
an argument that he concedes is foreclosed by United States v. Rawls, 85 F.3d
240, 241-43 (5th Cir. 1996), which rejected a Commerce Clause-based
challenge to 18 U.S.C. § 922(g)(1). The Government’s motion for summary



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50157   Document: 00513307605     Page: 2   Date Filed: 12/15/2015


                                No. 15-50157

affirmance is GRANTED, the alternative motion for an extension of time to file
a brief is DENIED, and the judgment of the district court is AFFIRMED.




                                      2